Citation Nr: 9901109	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-40 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bursitis of the 
right knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for bursitis of the 
left knee, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veterans active military service extended from September 
1962 to August 1989.  The veteran retired after over twenty-
seven years of active service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted 
service connection for bilateral bursitis of the knees and 
assigned a noncompensable (0%) rating, effective in September 
1989.  Subsequently a February 1998 RO rating decision 
granted an increased rating of 10 percent for each knee, 
effective September 1989.  

In December 1996, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

The issue of entitlement to an increased rating for the 
veterans service-connected low back disorder is the subject 
of a remand which follows the Boards decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO committed error in denying 
an increased rating for his service connected knee disorders.  
He argues that his bilateral knee disorders warrant 
disability ratings in excess of the 10 percent ratings 
currently assigned.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased ratings for the veterans 
service connected right and left knee disorders.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The veterans service-connected right knee disorder is 
manifested by extension to zero degrees, flexion to 110 
degrees, stiffness of the joint, and complaints of pain and 
discomfort.  

3.  The veterans service-connected left knee disorder is 
manifested by extension to zero degrees, flexion to 80 
degrees, stiffness of the joint, and complaints of pain and 
discomfort 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5003, 5019, 5257, 5260, 
5261 (1998). 

2.  The criteria for a rating in excess of 10 percent for the 
service connected left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5003, 5019, 5257, 5260, 
5261 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

The veterans claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  His assertions 
that his service connected knee disorders have increased in 
severity are plausible. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, or system, 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veterans service medical records reveal that he had 
bilateral knee problems during active service.  In December 
1989 a VA examination of the veteran was conducted with no 
abnormalities of his knees being noted.  

In February 1990 a VA orthopedic examination of the veteran 
was conducted.  the veteran complained that his knees are 
tight with increased activity and the left knee sometimes 
gives out.  The impression was that the veteran had 
bursitis of the knees bilaterally with a click of the left 
knee but no pain.  

In November 1990 another VA general medical examination of 
the veteran was conducted.  Physical examination revealed 
full range of motion of both knees.  There were no 
objective abnormalities of either knee.  Accompanying x-ray 
examination reports revealed no abnormalities of the knees.  

In October 1992 a VA joints examination was conducted.  The 
veteran complained of bilateral knee pain.  Physical 
examination revealed no swelling, deformity, subluxation, or 
lateral instability.  Range of motion of the knees was 
normal.  X-ray examination of both knees revealed no 
abnormalities.  The diagnosis was bursitis of both knees and 
degenerative osteoarthritis, both knees.  The Board finds 
the diagnosis of osteoarthritis of the knees to be 
questionable in light of the fact that accompanying x-ray 
reports failed to show any abnormalities of the knees.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In April 1997 the most recent VA orthopedic examination of 
the veteran was conducted.  The veteran complained of:  
bilateral knee pain with long periods of standing; stiffness 
of the knees; his left knee giving out; an inability to stand 
for more than 30 minutes; and an inability to walk more than 
three blocks before developing knee pain and stiffness.  
Physical examination revealed no obvious swelling although 
the left knee on the medial aspect was perhaps slightly 
swollen.  There was no deformity, subluxation, or lateral 
instability of the knees.  Range of motion testing of the 
knees revealed extension to zero degrees bilaterally.  He had 
left knee flexion to 90 degrees and right knee flexion to 120 
degrees.  Range of motion testing was conducted after 
repeated exercise and use of knee joints.  The result was 
additional limitation of motion with left knee flexion to 80 
degrees and right knee flexion to 110 degrees.  The diagnosis 
was degenerative arthritis of both knees, left greater than 
right.  The examining physician indicated that the veteran 
had limitation of motion primarily after repeated exercise 
with the limitation resulting from stiffness rather than 
actual pain.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

The service connected right and left knee disorders are 
currently rated as 10 percent disabling for each knee under 
diagnostic code 5019.  That rating contemplates bursitis and 
instructs that the disability is rated on limitation of 
motion of affected parts as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5019 (1998).  Diagnostic 
code 5003, degenerative arthritis, requires rating under 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1995).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  
Also, limitation of motion must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VA O.G.C. Prec. Op. No. 9-98 (Aug. 
14, 1998).  

Limitation of motion of the knee is rated under two separate 
diagnostic codes.  Diagnostic code 5260 contemplates 
limitation of flexion of the leg (knee), while diagnostic 
code 5261 contemplates limitation of extension of the leg 
(knee).  Limitation of flexion to 60 degrees warrants a 
noncompensable (0%) disability rating.  A 10 percent rating 
contemplates limitation of flexion to 45 degrees.  A 20 
percent rating contemplates limitation of flexion to 30 
degrees.  Finally, a 30 percent rating, the highest rating 
assignable under this code, contemplates limitation of 
flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  None of these criteria have been shown in the 
present case.  The Board notes that the normal range of 
motion is flexion of the knee to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1998).  Range of motion testing from the 
April 1997 VA examination revealed that the veteran had left 
knee flexion to 80 degrees and right knee flexion to 110 
degrees after repeated exercise and use of knee joints.   
These results do not even meet the criteria for a 
noncompensable (0%) disability rating under diagnostic code 
5260.  

Diagnostic code 5261 contemplates limitation of extension of 
the leg (knee).  A noncompensable (0%) disability rating is 
warranted when extension is limited to 5 degrees.  A 10 
percent rating contemplates limitation of extension to 10 
degrees.  The maximum disability rating assignable for 
limitation of extension of the knee is 50 percent when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).  The Board notes that none of 
these criteria have been met.  The normal range of motion is 
extension of the knee to 0 degrees.  38 C.F.R. § 4.71, Plate 
II (1998).  The April 1997 VA examination report revealed 
that the veteran had extension of the knees to 0 degrees 
bilaterally and no impairment of extension resulting from 
stiffness was noted, as was the case with flexion of the 
knees.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998) were not subsumed into the 
diagnostic codes under which a veterans disabilities are 
rated.  Therefore, the Board has to consider the functional 
loss of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veterans 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veterans joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

The appellants complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for each of his service-
connected knee disorders.  The Board has considered the 
veterans claim for an increased rating for his 
musculoskeletal disability under all appropriate diagnostic 
codes.  The most recent VA examination reveals that he has 
some limitation of flexion of the knees with stiffness 
resulting from prolonged exercise and use of the knee joints.  
As stated above, painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (1998).  
This has been accomplished in the present case as the veteran 
is assigned a 10 percent disability rating for each of his 
knee disorders.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The evidence is against the veterans claims for increased 
ratings for his service connected knee disorders.  He is 
receiving a 10 percent disability rating for each knee.  
While he has some limitation of motion and stiffness of the 
knees, the limitation of motion does not meet the criteria 
for even a zero percent disability rating.  However, his 
complaints of pain appear to justify the 10 percent ratings 
assigned.  As such, the preponderance of the evidence is 
against his claims for increased ratings for his service 
connected bilateral knee disorders.  

II.  Remand Compliance

In March 1997 the Board remanded the case to the RO.  The key 
reason for the remand was so that a VA examination could be 
conducted to obtain the medical evidence needed to rate the 
veterans service connected knee disorders.  Specifically, in 
the narrative section of the remand the Board stated the 
necessity for a remand as follows: 

The veteran is service-connected for bilateral 
bursitis of the knees.  This disorder is rated 
under diagnostic code 5019 which instructs that the 
disability is to be rated on limitation of motion 
of the affected parts.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (1995).  A review of the 
medical evidence of record reveals examination 
reports which do not give ranges of motion of the 
veterans knees.  Therefore, another VA examination 
must be conducted to obtain the medical evidence 
required to accurately rate the veterans service-
connected knee disorders.  

In the action section of the Remand the Board provided that: 

1.  The veteran should be accorded an 
examination by a VA orthopedist.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner prior to the examination.  The 
examination is to be conducted in 
accordance with the VA Physicians Guide 
for Disability Evaluation Examinations.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of right and 
left knee bursitis found to be present.  
The orthopedist should provide complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's right and left knees, 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, muscle 
spasm, ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veterans pain on the function and 
movement of both his right and left 
knees.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see 38 C.F.R. § 4.40 
(1995) (functional loss may be due to 
pain, supported by adequate pathology).  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the right and left 
knee.  The examining orthopedist should 
specify the results in actual numbers 
and degrees.  The examiner should also 
indicate the normal range of motion for 
the areas tested and how the veterans 
range of motion deviates from these 
norms.  

The United States Court of Veterans Appeals (Court) has held 
that a remand confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In a May 1997 letter the veteran asserted that the RO had not 
complied with the remand orders.  The veteran stated that 
VA exam VAMC Bay Pines, FL 4/17/97 was a general medical 
doctor.  BVA ordered an orthopedist.  The Physician had no 
BVA instructions.  There were no test, x-rays or MRI.  
The GM exam took only 10 min. and was only overview.  The RO 
cant follow the intent of the BVA remand w/o compliance to 
the orders.  

Essentially, the veteran asserts three flaws with the April 
1997 VA examination.  His first assertion is that the 
examining physician was a general medical doctor and not an 
orthopedist.  The only evidence for this is the veterans own 
assertion.  The Board notes that the April 1997 VA 
examination report is specifically labeled as Complex 
Orthopedic Examination.  The Board must rely on the 
professional competence of the VA medical center to assign a 
Complex Orthopedic Examination to a physician of the 
appropriate specialty and skill.  Moreover, the examination 
report provides all of the necessary evidence needed to rate 
the veterans service connected knee disorders.  

The veterans second assertion is that no tests such as x-
rays or MRI were conducted.  The remand order stated all 
necessary tests should be conducted and the examiner should 
review the results of any testing prior to completion of the 
report.  The remand did not order x-rays or MRI testing; 
the necessity of such testing is to be judged by the medical 
professional in the instant case.  The remand only ordered 
that the physician should review any test results prior to 
completion of the examination report.  In the present case x-
ray results were not required to provide medical evidence of 
physical impairment of the knees resulting from swelling, or 
limitation of motion.  

Finally, the veteran asserts that the examining physician had 
no BVA instructions.  The April 1997 VA examination report 
states C-File did arrive late from RO, physician reviewed 
C-File and answered BVA Remand Questions.  The Board notes 
that the examination request from the RO specifically had the 
action paragraph quoted above copied and attached to the 
examination request.  Therefore, the veterans assertion that 
the physician did not have BVA instruction is incorrect.  
Moreover, the examining physician did review the claims file 
and did provide the medical information specifically 
requested by the Board.  

The veterans assertions that the Boards remand orders were 
not followed are not supported by the evidence of record.  
The Board finds that the RO did comply with the March 1997 
BVA remand orders and another remand is not in order.  


ORDER

An increased rating for the service connected right knee 
disorder is denied.  

An increased rating for the service connected left knee 
disorder is denied.  


REMAND

The Board granted service connection for a low back disorder 
in the March 1997 decision.  In February 1998 the RO assigned 
the veteran a 10 percent disability rating for the service 
connected low back disorder.  In June 1998 the veteran filed 
a notice of disagreement (NOD) with respect to the rating 
assigned for the service connected low back disorder.  The RO 
has not issued the veteran a statement of the case on the 
issue of entitlement to an increased rating for service 
connected intervertebral disc syndrome at L4-L5 and L5-S1, 
currently rated as 10 percent disabling.  This must be done.  

In light of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should issue the veteran and his 
representative a Statement of the Case 
(SOC) on the issue of entitlement to an 
increased rating for service connected 
intervertebral disc syndrome at L4-L5 and 
L5-S1, currently rated as 10 percent 
disabling.  They should be afforded the 
appropriated period of time in which to 
respond.  If, and only if, a timely 
substantive appeal is filed, then the 
issue should be certified to the Board.  
If a timely substantive appeal is not 
filed, then the appeal has not been 
perfected and the issue will not be 
certified to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
